Citation Nr: 0925811	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk











INTRODUCTION

The Veteran served on active duty from January 1967 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2006 rating decision in which the RO denied 
service connection for PTSD.  In March 2007, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2008, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, there are no service records or other 
credible evidence that corroborates the occurrence of any 
alleged in-service stressor, and no further development in 
this regard is warranted.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The November 2006 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the August 2006 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records.  Also of record and considered 
in connection with the appeal are the various written 
statements provided by the Veteran.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In this case, the Veteran has been diagnosed with PTSD-as 
reflected in an April 2005 private psychiatric report.  That 
diagnosis notwithstanding, the Board finds that this claim 
must nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor(s) actually occurred-has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 
2008); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
a Veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-90 (1994).

In this case, during the Veteran's April 2005 psychiatric 
examination, Dr. EH noted that the Veteran's PTSD was related 
to his service "in the Vietnam War from September 1968 to 
September 1969 in transportation during which he received 
incoming."  In an August 2006 letter, the RO requested that 
the Veteran provide specific information regarding his 
alleged stressor(s), including approximate dates, units 
involved, and the geographic location where the stressful 
event(s) took place.  The Veteran did not provide the RO with 
any information relating to his alleged stressor in response 
to the August 2006 letter.  The RO sent a follow up letter in 
October 2006.  The Veteran did not respond to the October 
2006 letter.  A November 2006 Memorandum in the claims file 
reflects that the Veteran had not provided sufficient 
information about his alleged stressor(s) to forward the 
information to the U.S. Army Joint Service Records Research 
Center (JSRRC) for verification.   

In his March 2007 NOD, the Veteran stated that, while in 
Vietnam, his base was attacked numerous times.

The Veteran's service personnel records indicate that he was 
a vehicle repairman, and that he served in Vietnam.  The 
records do not indicate that the Veteran was involved in 
combat, and the Veteran received no medals indicative of 
combat service.  As objective evidence does not establish 
that the Veteran engaged in actual "combat with the enemy", 
VA is unable to accept the occurrence of any claimed stressor 
relating to participating in and exposure to combat on the 
basis of the Veteran's assertions alone; rather, there must 
be objective evidence verifying the occurrence of the claimed 
stressor(s).  See C.F.R. § 3.304(f). 

While the Veteran has alleged a stressor that may be 
independently verifiable-coming under attack while on base-
the Veteran has not been able to provide sufficient 
information to warrant action in this regard.  Pertinent to 
potentially verifiable in-service stressors, the Board notes 
that 38 C.F.R. § 3.159(c)(2)(i) provides, "In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, the veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred."

In this claim, the RO did not attempt to independently verify 
the occurrence of the Veteran's claimed stressor with the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
or other entity, and, on the facts of this case, the Board 
finds that it was not required to do so.  In his March 2007 
NOD, the Veteran indicated that his stressor was numerous 
attacks on his base in Vietnam; however, the Veteran does not 
state which base he was on or when the attacks occurred.  
Moreover, the Veteran did not provide any information as to 
his company, battalion, regiment, brigade, or division.  
Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that the RO 
correctly concluded that this information was insufficiently 
specific to warrant a request for verification of the 
Veteran's potentially verifiable in-service stressor of 
coming under attack on base.

The Board also notes that the Veteran has not offered any 
evidence, other than his own unsupported assertions, that 
verifies the occurrence of any claimed in-service stressor.  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim.  
Accordingly, while the Veteran has been diagnosed with PTSD 
by a private physician, such diagnosis is based generally on 
the Veteran's service in Vietnam with no reference to any 
specific incidents, and such a diagnosis can not be used to 
verify the existence of a stressor.  See Moreau, 9 Vet. App. 
at 396 (credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence).

As there is no credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for posttraumatic stress disorder is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


